Motion Granted, Appeal Reinstated, Appeal Dismissed, and Memorandum
Opinion filed January 21, 2021




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00521-CV

 INNEX CALIFORNIA, INC. AND GENERAL CRUDE COMPANY, INC.,
                         Appellants

                                        V.

KMD OPERATING COMPANY, LLC; KMD ACQUISITIONS, INC., AND
CALIFORNIA RESOURCES PRODUCTION CORPORATION, Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-89514


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 22, 2020. On July 28, 2020,
this court abated the appeal because appellee California Resources Production Corp.,
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 20-33577. See Tex.
R. App. P. 8.2.
      On January 21, 2021, appellants notified this court that the bankruptcy
proceeding is closed and the parties have settled the dispute underlying this appeal.
The motion asks that we reinstate and dismiss the appeal. See Tex. R. App. P. 42.1.

      We grant the motion, reinstate the appeal, and dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2